PER CURIAM.
In appealing his sentence, Truman Armstrong claims that the trial court did not award him the proper amount of credit for the time he has served in prison. Armstrong has failed to provide this court with a record establishing error and, therefore, his sentence must be affirmed. See Williams v. State, 568 So.2d 1276, 1277 (Fla. 2d DCA 1990), quashed on other grounds, 594 So.2d 290 (Fla.1992). We note that Armstrong may properly raise this issue before the trial court by filing a motion to correct sentence pursuant to rule 3.800 of the Florida Rules of Criminal Procedure.
AFFIRMED.
PETERSON, DIAMANTIS and THOMPSON, JJ., concur.